EXHIBIT LEASE between OTR and ANATRACE, INC. Top WAREHOUSE LEASE THIS LEASE ("Lease"), made and entered into this 14th day of February, 2001, between OTR, an Ohio general partnership, whose address is 275 East Broad Street, Columbus, Ohio 43215, acting as the duly authorized nominee of The State Teachers Retirement System of Ohio ("STRBO"), whose address is 275 East Broad Street, Columbus, Ohio 43215 ("Landlord"), and ANATRACE, INC., an Ohio corporation, whose address is 434 Dussel Drive, Maumee, Ohio 43 53 7-1685 ("Tenant"). W I T N E S S E T H: In consideration of the rent and other sums to be paid and of the covenants andagreements to be kept and performed by Tenant and subject to all covenants, conditions, easements, restrictions and agreements of record, Landlord hereby leases to Tenant, and Tenant hereby rents from Landlord, the interior of those certain premises containing approximately twelve thousand one hundred seventy-six (12,176) square feet of floor area, which premises are depicted as Units 6 and 6A and outlined in red on the plot plan attached hereto as Exhibit A and incorporated herein by reference (the "Premises"), and which Premises are located in the building (the "Building") situated on land (collectively, the "Property") more particularly described on Exhibit B attached hereto and incorporated herein. During the term of this Lease, Landlord grants to Tenant and Tenant's customers and invitees a nonexclusive license to use, in common with all others to whom Landlord has or may hereafter grant a license to use, the common areas located on the Property. The term of 'this Lease shall be for ten (10) years, beginning on the Commencement Date (hereinafter defined), and ending on the last day of the tenth (10th) Lease Year (hereinafter defined) unless sooner terminated as provided for in this Lease The Premises do not include the use of the roof (except for the repair or replacement of any heating or air conditioning equipment thereon serving the Premises) or extend beyond the exterior faces of the exterior walls of the Building. The term "Commencement Date" shall mean the date Landlord substantially completes Landlord's Work as set forth on Exhibit C attached hereto and made a part hereof Upon the request of either party, the other shall confirm in writing the Commencement Date once it has been determined. The term "Lease Year" shall mean the twelve (12) month period commencing on the Commencement Date, and each successive period of twelve (12) months thereafter; provided, however, that if the Commencement Date shall not be the first (1st) day of a calendar month, the first (1st) Lease Year shall include the period of time from the Commencement Date until the first (l st) day of the next following month. 1.Rent. Tenant shall pay rent without deduction, set-off, notice or demand to Landlord at 275 East Broad Street, Columbus, Ohio 43215, or at such other place as Landlord may, in writing, from time to time require, during the term hereof as follows: -2- Top (a)Base Rent. (i)During the first (1st) through the fifth (5th) Lease Years, Tenant shall pay to Landlord as base rent (the "Base Rent") an annual sum of One Hundred
